Citation Nr: 0713468	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  03-32 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUE

Entitlement to an increase in the 40 percent evaluation 
currently assigned for chronic lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from March 1972 to March 1975.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 decision by the 
RO which denied an increased rating for the veteran's low 
back disability.  The Board remanded the appeal for 
additional development in February 2006.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  The veteran's lumbosacral strain is manifested 
principally by complaints of constant pain and limitation of 
motion; additional functional limitation due to pain or 
during flare-ups is not objectively demonstrated and cannot 
be assessed without resorting to speculation.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Part 4, Diagnostic Codes 5295 (prior to 9/26/03) and 5237 
(from 9/26/03).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for an increased rating, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

Prior to initial adjudication of the veteran's claim, a 
letter, dated in July 2003, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
required to substantiate his claim, and that VA would assist 
him in obtaining evidence, but that it was ultimately his 
responsibility to provide VA with any evidence pertaining to 
his claim, including any evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In the present appeal, VA did not 
provide the veteran with notice of the type of specific 
evidence necessary to establish a disability rating or 
effective date prior to the initial rating decision.  
However, he was subsequently provided appropriate notice by 
letter dated in July 2006.  Thereafter, his claim was 
readjudicated and a supplemental statement of the case (SSOC) 
was promulgated in December 2006.  Thus, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Id; Pelegrini v. Principi, supra; 
Quartuccio v. Principi, supra.  

The veteran's service medical records and all VA and private 
medical records identified by him have been obtained and 
associated with the claims file.  The veteran was examined by 
VA on two occasions during the pendency of this appeal and 
was afforded an opportunity to testify at a personal hearing, 
but declined.  Furthermore, in a letter received in April 
2006, the veteran stated that the veteran had no additional 
evidence to submit and requested that the Board adjudicate 
the appeal as soon as possible.  Based on the discussion 
above, the Board finds that there is no indication in the 
record that any additional evidence relevant to the issue to 
be decided herein is available and not part of the claims 
file.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield, 444 F.3d 1328 
(Fed. Cir. 2006).  

Increased Ratings - In General

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court"), has held that "where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."  Although a 
rating specialist is directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
the regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994); 38 C.F.R. § 4.2 (2006).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2006).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  The Court has held that the RO must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.  

Lumbosacral Strain

During the course of the veteran's appeal, the regulations 
pertaining to rating disabilities of the spine were amended, 
effective September 26, 2003.  The Board is required to 
consider the claim in light of both the former and revised 
schedular rating criteria to determine whether an increased 
evaluation for the veteran's spine disability is warranted.  
VA's Office of General Counsel has determined that the 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  However, the veteran does get the 
benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See VAOPGCPREC 3-00.  That guidance is consistent with 
longstanding statutory law, to the effect that an increase in 
benefits cannot be awarded earlier than the effective date of 
the change in law pursuant to which the award is made.  See 
38 U.S.C.A. § 5110(g) (West 2002).  

In general, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, VA must consider 
both versions and apply the one more favorable to the 
veteran.  VAOPGCPREC 7-2003.  

In this case, the RO considered both the old and the revised 
criteria.  The veteran and his representative were provided 
both sets of criteria and were given an opportunity to 
respond.  Accordingly, the veteran will not be prejudiced by 
the Board's review of the issue as due process requirements 
have been met.  VAOPGCPREC 11-97 at 3-4; Bernard v. Brown, at 
393-94 (1993); VAOPGCPREC 7-2003.  

Prior to September 26, 2003, under Diagnostic Code (DC) 5295 
(lumbosacral strain), a maximum 40 percent rating was 
assigned for severe symptoms with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent rating was 
assigned with muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (effective prior to 
September 26, 2003).  

Limitation of motion of the lumbar spine was rated as 10 
percent disabling when slight, 20 percent disabling when 
moderate, and 40 percent disabling when severe.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5292 (effective prior to 
September 26, 2003).  

The veteran is also shown to have degenerative disc disease 
of the lumbosacral spine.  However, a VA physician recently 
opined that there was no relationship between the veteran's 
degenerative disc disease and his service-connected 
lumbosacral strain.  Therefore, the consideration of a higher 
evaluation under either DC 5293 or the revised criteria for 
intervertebral disc syndrome, effective from September 23, 
2002, is not appropriate.  

Effective from September 26, 2003, VA amended its Schedule 
for Rating Disabilities governing the rating of spinal 
disabilities, 38 C.F.R. Part 4, to institute a general rating 
formula for evaluating diseases and injuries of the spine, 
including lumbosacral strain under DC 5237, spinal stenosis 
under DC 5238, degenerative arthritis of the spine under DC 
5242, and intervertebral disc syndrome under DC 5243.  Under 
the revised criteria, lumbosacral strain will be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, Note 
(6) (2006).  

Under the General Rating Formula, a 20 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent rating requires forward 
flexion of the cervical spine to 15 degrees or less; or with 
favorable ankylosis of the entire cervical spine; a 40 
percent rating is warranted if the medical evidence shows 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine to 30 degrees, or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted if there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.  These ratings are warranted 
if the above-mentioned manifestations are present, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, effective September 26, 2003).  

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide the following Notes:  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, effective September 26, 
2003, a 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
is warranted for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  Note 
(1) provides that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  
(38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, effective 
September 26, 2003).  

In this case, the pertinent evidence of record includes two 
VA examinations, conducted in July 2003 and October 2006; VA 
outpatient progress notes from 2002 to 2006, and private 
medical reports for treatment in January 2004.  

The veteran's complaints on the two VA examinations were 
essentially the same and included chronic low back pain 
radiating into his buttock and both legs, and limitation of 
motion.  Likewise, the objective findings on both 
examinations were not materially different and showed no more 
than moderate limitation of motion of the lumbosacral spine.  
Both examiners indicated that the claims file was reviewed 
and included a detailed description of the veteran's medical 
history and the clinical findings on examination.  

When examined by VA in July 2003, forward flexion was to 45 
degrees with pain beginning at 40 degrees; extension and 
right lateral flexion was to 10 degrees, and left lateral 
flexion to 20 degrees with pain at the endpoints of motion 
(the examiner did not provide any findings concerning 
rotation of the lumbar spine).  There was tenderness to 
palpation of the entire lumbar spine, but no postural or 
musculature abnormalities, and no sensory or motor deficits.  
Although ankle jerks were not elicited, ankle reflexes were 
1+.  Lasegue's sign was positive, bilaterally, but flip test 
and straight leg raising in the seated position were 
negative.  The examiner indicated that Waddell's sign was 
"very positive."  

The examiner noted that the veteran reported flare-ups of 
pain on prolonged standing or repetitive flexing, but opined 
that there was no additional limitation of motion, functional 
impairment, or associated symptoms, such as, numbness, 
weakness, or bowel or bladder problems.  The veteran walked 
without use of any assistive devices and wore a back brace to 
the examination which he said he was required to wear at work 
(U.S. Postal Service) because of his back problems.  The 
veteran was unable to estimate how long or how far he could 
ambulate, and there was no evidence of any unsteadiness.  The 
veteran reported that he had flare-ups daily, particularly 
after working, but that they usually improved with rest.  He 
denied any incapacitating episodes requiring bed rest 
prescribed by a physician over the past year.  X-ray studies 
revealed degenerative changes and disc space narrowing at L5-
S1, small osteophyte at L4, and marked straightening of the 
normal lordotic curve.  

Private medical reports received in February 2004, included 
an MRI and EMG studies conducted in January 2004.  The EMG 
studies suggested bilateral L5 radiculopathy, right greater 
than the left.  The MRI showed normal alignment and curvature 
of the lumbar spine, mild bilateral neuroforaminal stenosis 
at L3-4 secondary to disc bulging and mild trefoil type 
spinal stenosis with moderate bilateral neuroforaminal 
stenosis at L4-5, secondary to diffuse disc bulge.  

A VA CT scan in January 2004 revealed minimal bulging of disc 
at L3-4 and L4-5.  There was no evidence of complete 
herniation of any disc and the exit foramina were well 
maintained and nerve roots were symmetrical.  A VA CT scan in 
September 2004 showed apparent extruded disc at the L4-5 
level.  

On VA neurosurgical consultation in June 2004, the veteran 
walked in a normal fashion and was able to rise on his heels 
and toes without difficulty.  There was no paraspinal spasm 
and he had full range of motion of the lumbar spine.  There 
was some tenderness over the L5-S1 area, and deep tendon 
reflexes were 2+ at the patellar area, and absent in the 
Achilles.  There was decreased sensation to pinprick on the 
right from the knee to ankle than on the left.  Straight leg 
raising was negative at 90 degrees on the left, and positive 
at 60 degrees on the right.  The impression was lumbar 
stenosis with herniation at L4-5.  

When examined by VA in October 2006, the veteran reported 
severe flare-ups every two to three weeks lasting from one to 
two weeks, and said that he had one episode over the past 
year in which he was off work for two weeks and on bed rest 
for his back disability.  The veteran reported that he could 
walk more than a quarter mile but less than one mile, and was 
noted to wear inserts and a back brace, and used a cane.  On 
examination, there was no evidence of muscle atrophy or 
spasm, kyphosis, lumbar lordosis, or abnormal posture.  
Muscle tone and strength in the lower extremities were 5/5, 
and knee and ankle jerk reflexes were 1+, bilaterally.  
Active forward flexion was to 35 degrees with extension to 10 
degrees; lateral flexion was to 18 degrees on the right and 
to 20 degrees on the left.  Active rotation was 30 degrees, 
bilaterally.  There was pain at end motions in all movements.  
The examiner noted that while the veteran demonstrated 
limitation of motion due to pain on examination, she observed 
that his range of motion was significantly better in all 
directions when performing other activities, and that his 
forward flexion was to nearly 90 degrees.  She also noted 
that the veteran's subjective responses on sensory 
examination were inconsistent with radiological findings.  
The examiner commented that her estimation of functional 
impairment on his daily activities may be inaccurate due to a 
positive Waddell's sign, and that the inconsistency in the 
veteran's physical responses rendered any opinion regarding 
the degree of symptoms unreliable.  She opined that the 
veteran's intervertebral disc syndrome was not etiologically 
related to the service-connected chronic lumbosacral strain.  
In this regard, the examiner noted that there was no evidence 
of any radiculopathy or other symptoms associated with 
intervertebral disc syndrome until late 2000.  

Analysis

After review of all the evidence of record, including but not 
limited to the veteran's contentions and the VA outpatient 
notes and examination reports, the Board finds that the 
medical evidence of record does not demonstrate 
symptomatology or manifestations of more than severe 
limitation of motion or lumbosacral strain at anytime during 
the pendency of this appeal.  See 38 C.F.R. § 4.71a, DCs 5292 
and 5295 (effective prior to September 23, 2002).  There was 
no objective evidence of any spasm, muscle weakness, loss of 
muscle tone or bulk, and no more than mild tenderness to 
palpation of the spine on any of the medical reports of 
record.  

As to rating the veteran under the criteria for ankylosis, it 
is noted that ankylosis is "immobility and consolidation of 
a joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet. App. 524 (1999).  The veteran 
retains significant motion of the spine, albeit with pain, 
which has been considered in determining the current rating.  
Therefore, a rating under DC 5289 for unfavorable ankylosis 
is not warranted.  

The Board must also consider whether the veteran is entitled 
to an evaluation in excess of 40 percent under the revised 
rating criteria for disabilities of the spine effective 
September 23, 2002, and the criteria effective from September 
26, 2003, the effective dates of the revised regulations.  As 
indicated above, the revised regulations may not be applied 
prior to the effective date of the change.  VAOPGCPREC 3-
2000.  

Although the veteran reported that he was out of work for two 
weeks during the past year because of back pain, he has 
presented no evidence that he was prescribed bed rest by a 
doctor.  In any event, the evidence does not show that he has 
experienced incapacitating episodes having a total duration 
of at least six weeks during the past 12 months so as to 
warrant a rating in excess of 40 percent under the rating 
criteria based on incapacitating episodes.  Thus, the Board 
finds that the evidence would not meet the criteria for an 
evaluation in excess of 20 percent under the revised 
regulations contemplating intervertebral disc syndrome.  

As noted above, the revisions to the Rating Schedule that 
were effective September 23, 2002, provided that 
intervertebral disc disease can alternately be rated on 
chronic orthopedic and neurological manifestations instead of 
on the basis of incapacitating episodes.  Those chronic 
orthopedic and neurological manifestations are then combined 
under 38 C.F.R. § 4.25 along with evaluations for all of the 
veteran's other service-connected disabilities.  However, in 
this case, a VA physician opined that the veteran's 
intervertebral disc syndrome was not related to his 
lumbosacral strain.  Therefore, consideration of whether an 
increased evaluation is in order in this case when separately 
evaluating and combining the orthopedic and neurologic 
manifestations of the veteran's back disability under the 
orthopedic rating criteria and applicable neurologic rating 
criteria in effect between September 23, 2002, and September 
26, 2003, and under the revised orthopedic rating criteria 
and any applicable neurologic rating criteria from September 
26, 2003 is not appropriate.  

The Board must also consider whether the veteran would be 
entitled to a higher evaluation from September 26, 2003 under 
the newly added General Rating Formula for Diseases and 
Injuries of the Spine.  However, the clinical findings of 
record subsequent to the date of the revised regulations in 
September 2003, would equate to no more than a 20 percent 
evaluation under the new rating formula based on total 
limitation of motion and tenderness not resulting in abnormal 
gait or spinal contour of the lumbar spine.  

Consideration must also be given to any functional impairment 
of the veteran's ability to engage in ordinary activities and 
the effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2006).  The Court has held that, 
"a finding of functional loss due to pain must be supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  

The evidence shows that while the veteran has limitation of 
motion in his lower back, it has never been shown to be 
commensurate with ankylosis.  He has good strength and muscle 
tone, and is not shown to have any additional abnormalities.  
He is employed full-time as a letter carrier for the U.S. 
Postal Service, and is able to drive his car and to feed, 
dress, and bathe himself.  Although the veteran demonstrated 
significant limitation of motion on the two VA examinations 
during the pendency of this appeal, both examiner's indicated 
that there may be some additional psychogenic or non-organic 
component to his symptoms as evidenced by positive Waddell's 
sign.  In fact, on the most recent examination in October 
2006, the examiner indicated that while the veteran had 
significant limitation of motion on examination, she observed 
that his forward flexion was almost normal when he was not 
being tested.  Similarly, the veteran was also found to have 
full range of motion when seen on VA neurosurgical 
consultation in June 2004.  In any event, the objective 
evidence does not show more than severe passive or active 
limitation of motion when pain is considered, and no 
additional functional impairment.  In this regard, the Board 
observes that under the revised rating schedule, the general 
rating formula notes that the rating criteria are to be 
applied with or without symptoms such as pain, stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  

In light of the clinical findings of record, the Board finds 
that an increased evaluation based on additional functional 
loss due to the factors set forth above is not demonstrated.  

As the preponderance of the evidence is against the claim, an 
increased rating must be denied.


ORDER

An evaluation in excess of 40 percent for chronic lumbosacral 
strain is denied.  



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


